Allowable Subject Matter

Claims 1, 3-4, 6-13, 15-18, and 20-22 are allowed. Claims 1, 3-4, 6-13, 15-18, and 20-22 have been amended. Claim 2, 5, 14, and 19 have been cancelled

The following is an examiner’s statement of reasons for allowance: 			
The closest prior art issued Pub.No.: US 2018/0012012 A1 to Stone, in view of Pub.No.: US 2017/0331829 A1 to LANDER et al(hereafter referenced as Lander) fails to teach or suggest “determining, using the session information, that the SSO session is valid, wherein determining that the SSO session is valid comprises: determining, based on the session information, a session expiration time and a timeout duration; and determining that the session expiration time has not yet been reached and that the SSO session has not timed out based upon the timeout duration; generating an access token in response to the determining that the SSO session is valid, wherein the access token provides the application with access to a protected resource, the access token being different from the user identity token; and sending, by the access management system, the access token to the application to enable the application to use the access token for accessing the protected resource.”
Stone in view of Lander simply offers a method for controlling state tokens in which secure sensitive application state tokens will link one application state token to other state tokens that represent certain identities or communication sessions, maintain application state tokens to integrate various different systems or applications, and a multitenant token .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/Examiner, Art Unit 2433                                                                                                                                                                                                        
                                                                                                                                                                                                   
/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433